TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00338-CR



                                   Hector Rodriguez, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-09-206418, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Hector Rodriguez was convicted of indecency with a child by exposure and

sentenced to six years’ imprisonment. At trial, the parents of Y.G., who was six years old at the time

of the offense, testified that while they were riding the bus with Y.G. and her younger sister, they

noticed that appellant had his pants unzipped. Appellant, who was sitting next to Y.G. and her

mother, was looking at Y.G. while he masturbated, and Y.G.’s mother testified that Y.G. kept

turning away and covering her face. Y.G.’s father got up and spoke to the bus driver, who stopped

the bus, approached appellant, summoned the police by radio, and removed appellant from the bus.

At punishment, the State presented evidence of four other instances in which appellant had exposed

himself in public. Appellant did not testify at trial. Appellant’s appointed attorney has filed a brief

concluding that the appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 743-44

(1967), by presenting a professional evaluation of the record and demonstrating that there are no
arguable grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at

743-44; High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684, 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Appellant’s attorney sent appellant a copy of the brief and advised him that he had the right to

examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State,

485 S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.

               We have considered the record and counsel’s brief and agree that the appeal is

frivolous and without merit. In our review of the evidence presented to the jury and the procedures

that were observed, we find nothing in the record that might arguably support the appeal. We grant

counsel’s motion to withdraw and affirm the judgment of conviction.1



                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: February 25, 2011

Do Not Publish

       1
          Substitute counsel will not be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the date
this Court overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The
petition must be filed with this Court, after which it will be forwarded to the court of criminal
appeals along with the rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition
for discretionary review should comply with rules 68.4 and 68.5 of the rules of appellate procedure.
See Tex. R. App. P. 68.4, 68.5.

                                                  2